DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 11, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to Applicant’s submission filed on February 11, 2022 (“February 2022 Response”) which refers to Applicant’s submission filed on January 13, 2022, which includes, inter alia, amendments to the claims (“January 2022 Claim Amendments”) and REMARKS (“January 2022 Remarks”).
Claims 1-4 and 11 are currently pending. 

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Qionghua Weng (Reg. No.: 80,657) on May 6, 2022.
The application has been amended in regards to Claim 1 as follows: 

1. (Currently amended) A method for initializing secure network access for POS terminals, which is used to connect a POS terminal to a terminal backend system, the method comprising:
loading a terminal default public key certificate, a default private key file, and a CA public key certificate of the terminal backend system into the POS terminal when leaving factory, wherein said terminal default public key certificate comprises a terminal transaction unique identifier;
after the POS terminal leaves factory and when initializing secure network access for the POS terminal, establishing a terminal transaction certificate secure downloading channel,
wherein the terminal transaction certificate secure downloading channel is a mutual authenticated secure channel based on a secure socket layer (SSL)/ transport layer security (TLS) protocol that utilizes said terminal default public key certificate, said default private key file, and said CA public key certificate of the terminal backend system for authentication, and the terminal transaction certificate secure downloading channel is used for downloading a terminal transaction certificate, between the POS terminal and the terminal backend system;
generating, by the POS terminal, a terminal transaction public/private key pair, storing the transaction private key within the POS terminal;
uploading, by the POS terminal, at least said terminal transaction public key and said terminal transaction unique identifier as a certificate signing request to the terminal backend system via the terminal transaction certificate secure downloading channel;
signing and issuing, by the terminal backend system, a terminal transaction certificate, wherein the terminal backend system generates the terminal transaction certificate based on the certificate signing request uploaded from the POS terminal via the terminal transaction certificate secure downloading channel, and returning the terminal transaction certificate to the POS terminal via the terminal transaction certificate secure downloading channel for downloading the terminal transaction certificate by the POS terminal;
after the terminal transaction certificate is downloaded by the POS terminal, establishing a secure channel for transaction for executing financial transactions between the POS terminal and the terminal backend system, according to the terminal transaction certificate, the transaction private key of said terminal transaction public/private key pair, and the CA public key certificate of the terminal backend system;
executing a first transaction between the POS terminal and the terminal backend system via the secure channel;
after executing the first transaction, receiving, by the POS terminal via the terminal transaction certificate secure downloading channel that utilizes said terminal default public key certificate, an updated terminal transaction certificate generated by the terminal backend system;
establishing an updated secure channel for the financial transactions between the POS terminal and the terminal backend system, according to the updated terminal transaction certificate; and
executing a second transaction between the POS terminal and the terminal backend system via the updated secure channel;
wherein the terminal default public key certificate and the private key file is only used for  accessing the terminal backend system and performing  terminal  management directed to the terminal transaction certificate secure downloading channel, and not used for executing the first transaction or the second transaction between the POS terminal and the terminal backend system.

Response to Arguments
Applicant’s arguments in the January 2022 Remarks have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.

Allowable Subject Matter
Claims 1-4 and 11 are allowed.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, the Examiner must interpret the claimed terms as found on pages 1-9 of the specification.  Clearly, almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings . . . the inventor’s lexicography must prevail…” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
In regards to Claim 1, the closest cited prior art- Persson et al. (WO 02/065696 A1)(“Persson”) discloses as previously discussed.  Furthermore, prior art references- Oka et al. (US 2002/0108042 A1)(“Oka”) and Doyle et al. (US 6,128,738)(“Doyle”) disclose as previously discussed.  However, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the features of:
after executing the first transaction (between the POS terminal and the terminal backend system over a secure channel established according to the downloaded terminal transaction certificate), receiving, by the POS terminal via the terminal transaction certificate secure downloading channel that utilizes said terminal default public key certificate, an updated terminal transaction certificate generated by the terminal backend system;
establishing an updated secure channel for the financial transactions between the POS terminal and the terminal backend system, according to the updated terminal transaction certificate; and
executing a second transaction between the POS terminal and the terminal backend system via the updated secure channel;
wherein the terminal default public key certificate and the private key file is only used for accessing the terminal backend system and performing terminal management directed to the terminal transaction certificate secure downloading channel, and not used for executing the first transaction or the second transaction between the POS terminal and the terminal backend system.
Moreover, even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include the missing elements in an embodiment of the Persson disclosure because after downloading the terminal transaction certificate, the terminal default public key certificate is replaced; thereby, rendering impossible the receiving of an updated terminal transaction certificate since it is predicated by a connection through the terminal transaction certificate secure downloading channel that utilizes said terminal default public key certificate (which is no longer present since it has been replaced).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The cited NPL reference: “Device Security” published in the year 2000, which describes regarding PDA devices that perform transactions, the generating and storing of keys at factory initialization and the replacing of old certificates with new certificates for the device (Page 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                     
May 6, 2022             

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621